Citation Nr: 0521505	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for fatigue and energy 
loss claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of appetite, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for hypertensive 
vascular disease.

7.  Entitlement to a disability rating higher than 40 percent 
for chronic low back pain due to degenerative joint disease 
of the lumbar spine.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had 156 days of active service between her 
enlistment in November 1980 and discharge in September 1981, 
and additional active service from November 1990 to August 
1991.  She had service in the Southwest Asia Theatre of 
Operations from December 1990 to May 1991.  She also had 
periods of active duty for training and inactive duty 
training between November 1980 and August 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  A hearing was held at the RO before the undersigned 
Veterans Law Judge in January 2001.  The Board remanded the 
case for additional action in April 2001.  

The issue of entitlement to a higher rating for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran has not reported any specific stressors, nor 
has the existence of an in-service stressor been corroborated 
by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor. 

4.  The veteran's reported fatigue and energy loss, claimed 
as due to an undiagnosed illness, has not been shown to have 
been manifested by objective indications of chronic 
disability such as "signs" in the medical sense of 
objective evidence perceptible to an examining physician, or 
other, non-medical indicators that are capable of independent 
verification.  

5.  The veteran's reported hair loss, claimed as due to an 
undiagnosed illness, has not been shown to have been 
manifested by objective indications of chronic disability 
such as "signs" in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  

6.  The veteran's reported loss of appetite, claimed as due 
to an undiagnosed illness, has not been shown to have been 
manifested by objective indications of chronic disability 
such as "signs" in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  

7.  A bilateral ankle disorder was not present during 
service, arthritis of the ankles was not manifest within a 
year after separation from service, and a current ankle 
disorder is not attributable to any event, injury or disease 
during service.  

8.  Hypertensive vascular disease was not present during 
service, was not manifest within a year after separation from 
service, is not attributable to any event, injury or disease 
during service, and was not caused or aggravated by a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).

2.  Fatigue and energy loss were not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

3.  Hair loss was not incurred in or aggravated by service, 
and may not be presumed to have been due to an undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

4.  Loss of appetite was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

5.  A bilateral ankle disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Hypertensive vascular disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed her of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letters from the RO dated in February 2004 and July 
2004 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter from the RO February 2004 
specifically advised her to let the RO know of any additional 
evidence or information that she thought would support the 
claim.  Thus, the fourth element is satisfied.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded multiple VA examinations.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes her service medical records and 
post service treatment records.  The veteran has had a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2) If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

The veteran contends that she is entitled to service 
connection for post-traumatic stress disorder as the result 
of traumatic incidents during her active duty service.  She 
asserts that her stressors involved incidents which occurred 
during the Persian Gulf War.  

The veteran's DD 214 shows that she served in the Southwest 
Asia Theatre of Operations from December 1990 to May 1991.  
Her military occupational specialty was unit supply 
specialist.  She received the Southwest Asia Service Medal, 
but did not receive any decorations which are given 
exclusively for involvement in combat.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  The report of a 
medical history given by the appellant in March 1991 for the 
purpose of her release from active duty shows that she denied 
having frequent trouble sleeping, depression, excessive 
worry, or nervous trouble of any sort.  The report of a 
medical examination conducted at that time shows that 
psychiatric evaluation was normal.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from active service.  
There is no medical evidence linking any current diagnosis 
(other than post-traumatic stress disorder) to service.  The 
Board has noted that a written statement dated in May 2003 
from a former roommate indicates that the veteran's 
personality changed drastically since service, and that she 
always seemed to be depressed.  Other lay statements contain 
similar accounts.  The Board notes, however, that lay 
persons, such as the veteran or her former roommate, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The report of a psychiatric evaluation conducted by the VA in 
July 2003 shows that the diagnosis was depressive disorder.  
The veteran reported that she did not receive psychiatric 
treatment in the military, and was first seen at a VA medical 
facility in 1999.  The report contains no opinion linking any 
psychiatric disease to service.  Therefore, the Board finds 
that a psychiatric disorder was not present during service, 
and a psychosis was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
psychoses).

Regarding the veteran's claim that she developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed in 
service to the stressors upon which the diagnosis of PTSD was 
based.  

The RO wrote to the appellant on multiple occasion requesting 
that she provide details regarding her claimed stressors, 
including letters from the RO dated in November 2002 and 
March 2003.  However, the veteran did not respond to those 
letters with any information.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).  

The Board notes that the RO did not attempt to verify any 
stressors because the veteran had given no specific 
information regarding the dates, places, or names of persons 
who were involved.  The evidence in this case, unlike the 
evidence in Doran, does not include any lay statements from 
other servicemen corroborating the veteran's account of his 
claimed stressors.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged post-traumatic stress disorder had 
its origins in the veteran's service.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 
78 (1994).  

Since the veteran's claimed stressors have not been verified, 
any diagnosis of post-traumatic stress disorder was based on 
a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.   See 
West, 7 Vet. App. at 78.  The reasonable doubt doctrine is 
not applicable in this case as the evidence is not evenly 
balanced.  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service.

II.  Entitlement To Service Connection For Fatigue And Energy 
Loss,
 Claimed As Due To An Undiagnosed Illness.

Service-connected compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2001).  On December 
27, 2001, the President signed HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001."  The 
presumptions were amended to allow service connection to be 
presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes were effective March 1, 2002.

The veteran's reported fatigue and energy loss, claimed as 
due to an undiagnosed illness, have not been shown to have 
been manfiested by objective indications of chronic 
disability such as "signs" in the medical sense of 
objective evidence perceptible to an examining physician, or 
other, non-medical indicators that are capable of independent 
verification.  In this regard, the Board notes that the 
appellant's service medical records are negative for 
complaints of fatigue.  On the contrary, the report of a 
medical history given by the veteran in May 1991 on return 
from Southwest Asia region shows that she denied having 
fatigue.  Her post service medical treatment records are also 
negative for any chronic complaints of fatigue.  

The Board has noted that the reports of examinations 
conducted by the VA July 2003 reflect that the veteran 
reported complaints of lack of energy and fatigue.  However, 
complaints noted on such examinations are not adequate to 
demonstrate the presence of a chronic disorder as is 
contemplated under 38 C.F.R. § 3.317.  Moreover, the 
examination reports simply reflected the veteran's subjective 
complaints, and there is no objective evidence verifying 
those complaints.  For the foregoing reasons, the Board 
concludes that fatigue and energy loss were not incurred in 
or aggravated by service, and may not be presumed to have 
been due to an undiagnosed illness incurred during Persian 
Gulf service.  

III.  Entitlement To Service Connection For Hair Loss,
 Claimed As Due To An Undiagnosed illness.

The veteran's reported hair loss, claimed as due to an 
undiagnosed illness, has not been shown to have been 
manfiested by objective indications of chronic disability 
such as "signs" in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  In 
this regard, the Board notes that the appellant's service 
medical records are negative for complaints of hair loss.  
The report of a medical history given by the veteran in March 
1991 for the purpose of release from active duty reflects 
that she denied having skin disease.  On examination, 
clinical evaluation of her scalp and skin was normal.  

Her post service medical treatment records are also negative 
for any complaints of hair loss.  The report of a medical 
examination conducted in September 1998 in connection with 
reserve service reflects that clinical evaluation of the 
scalp was again normal.

The report of a general medical examination conducted by the 
VA in July 2003 reflects that the veteran reported having 
hair loss.  However, there was no examination finding of hair 
loss noted in the report.  The diagnoses included history of 
hair loss due to hair conditioner.  The examination report 
simply reflected the veteran's subjective complaints, and 
there is no objective evidence verifying those complaints.  
The fact that the diagnosis was by "history" indicates that 
the current examination findings did not include hair loss.  
Moreover, the examiner attributed any hair loss to hair 
conditioner, rather than due to an undiagnosed illness.  
Accordingly, the Board concludes that hair loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness incurred during 
Persian Gulf service.  

IV.  Entitlement To Service Connection For Loss Of Appetite,
 Claimed As Due To An Undiagnosed Illness.

The veteran's reported loss of appetite, claimed as due to an 
undiagnosed illness, has not been shown to have been 
manfiested by objective indications of chronic disability 
such as "signs" in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  In 
this regard, the Board notes that the appellant's service 
medical records are negative for complaints of loss of 
appetite.  The report of a medical history given by the 
appellant in March 1991 for the purpose of release from 
active duty shows that she denied having any recent gain or 
loss of weight.  The report of a medical examination 
conducted at that time shows that her weight was 142.  There 
was no mention of loss of appetite.  The report of a 
Southwest Asia demobilization medical evaluation shows that 
she indicated that a question regarding weight loss was not 
applicable.  Her weight was 142.  

  Her post service medical treatment records are also 
negative for any reference to weight loss.  The report of a 
disability evaluation examination conducted by the VA in 
March 1997 does not contain any mention of loss of appetite, 
and shows that her weight was 142 pounds.  The report of a 
medical examination conducted in September 1998 in connection 
with reserve service shows that her weight was 150.  A 
medical history given by the appellant at that time shows 
that she denied having recent weight loss.  

The Board notes that the veteran subsequently gained and then 
lost weight.  A VA medical treatment record dated in April 
2001 indicates that the veteran's weight increased to 174.5 
pounds.  A record dated in May 2002 indicates that her weight 
was 161.  A VA examination report dated in July 2003 reflects 
that she reported that her appetite was poor, and that she 
had lost weight from 170 to 148 pounds since December 2002.  
The examiner noted that her weight had actually been 161 in 
December 2002, and that as of July 2003 her weight was 149 
pounds.  The veteran reported that she had not spoken with a 
doctor about the weight loss.  The Board notes that the 
examination report simply reflected the veteran's subjective 
complaints of loss of appetite, but there is no objective 
evidence verifying those complaints.  The Board notes that 
the loss of weight described by the veteran appears to be a 
return to her normal weight following a brief period in which 
she gained weight.  A chronic ongoing loss of appetite has 
not been demonstrated.  In addition, a general medical 
examination conducted by the VA in July 2003 contains a 
medical opinion that the veteran's loss of weight was due to 
depression.  Thus, it cannot be said to have been due to an 
undiagnosed illness.  Finally, the Board notes that the most 
recent VA medical records dated in May 2005 indicate that her 
weight has increased to 164 pounds.  Accordingly, the Board 
concludes that loss of appetite was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred during Persian Gulf 
service.  

V.  Entitlement To Service Connection For A Bilateral Ankle 
Disorder.

The veteran's service medical records reflect that she was 
seen for swelling of the lower extremities, including the 
ankles.  A record dated in January 1991 reflects that she had 
bilateral ankle swelling for three days with no known injury.  
A Southwest Asia Demobilization record dated in May 1991 
reflects that she reported swelling of the ankles on and off.  
This was determined to be due to thrombophlebitis of the 
legs, and she has already established service connection for 
that disorder affecting the left leg.  The veteran contends, 
however, that she has an additional disability which affects 
her ankles which is separate from her thrombophlebitis.

The service medical records do not demonstrate that any other 
chronic ankle disorder was present during service.  A service 
medical record dated in July 1981 indicates what the veteran 
had bilateral ankle swelling.  The assessment was that there 
was an ankle strain secondary to training.  The disorder 
apparently resolved, as there were no further complaints for 
many years.  The report of a medical history given by the 
veteran in March 1991 shows that she denied having a history 
of lameness, arthritis, bursitis, or bone or joint deformity.   
The report of a medical examination conducted at that time 
shows that clinical evaluation of the lower extremities was 
normal.  

The report of a joints examination conducted by the VA in 
March 1997 reflects that the appellant reported having 
swelling and pain in the ankles and feet.  On examination, 
movement of the ankles was normal.  The pertinent impression 
was swelling of her feet and ankle with no evidence of 
swelling documented at this time.  X-rays of the right and 
left ankles were interpreted as showing no acute bone or soft 
tissue abnormality.  

A report of medical history given by the veteran in September 
1998 in connection with reserve service reflects that she 
stated that she broke her right ankle earlier that year when 
a car ran into her vehicle.  During a hearing held in January 
2001, she clarified that this was a civilian injury.  
However, she also stated that she had swelling of the ankles 
even before the fracture in civilian life.  

The report of X-rays of the ankles taken by the VA in 
December 2002 reflects that presence of mild hypertrophic 
spurring of the calcaneus bilaterally, but the ankle joints 
themselves had no evidence of fracture, dislocation, or 
destructive process.  In a medical opinion dated in December 
2002, the VA examiner stated that the ankle swelling noted in 
service was more likely than not related to thrombophlebitis 
of the left leg.  As was noted above, the veteran has already 
established service connection for that disorder.  

Based on the foregoing evidence, the Board finds that a 
chronic disorder of the ankle joints was not present during 
service, arthritis of the ankles was not manifest within a 
year after separation from service, and a current ankle 
disorder is not attributable to any event, injury or disease 
during service.  Accordingly, the Board concludes that a 
bilateral ankle disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  



VI.  Entitlement To Service Connection For Hypertensive 
Vascular Disease.

The report of a medical history given by the appellant in 
March 1991 shows that she reported a history of having high 
or low blood pressure.  However, no further details were 
noted.  However, on examination at that time, her blood 
pressure was only 132/68, and hypertension was not diagnosed.  
A record dated in May 1991 reflects that when she was seen 
for syncope, her blood pressure was 120/80 sitting and 
142/100 standing.  The assessment was near syncope 
questionable urinary tract infection.  Hypertension was not 
diagnosed.  

The earliest diagnosis of hypertension is several years after 
her separation from active duty.  A post service record from 
a service medical facility dated in November 1995 reflects 
that the diagnoses included HTN.  However, there was no 
medical opinion linking that disorder to service.  Similarly, 
the report of a disability evaluation examination conducted 
by the VA in March 1997 reflects that the veteran had 
recently started blood pressure medication.  The pertinent 
diagnosis was history of hypertension on hypertension 
medication.  Again, however, there was no medical opinion 
relating that disorder to service.  

In a statement in support of claim dated in June 2004, the 
veteran alleged that she developed hypertension secondary to 
post-traumatic stress disorder.  However, she has not 
established service connection for post-traumatic stress 
disorder for reasons explained above.  Therefore, a claim for 
secondary service connection for hypertension must fail as a 
matter of law.

In summary, hypertensive vascular disease was not present 
during service, was not manifest within a year after 
separation from service and is not attributable to any event, 
injury or disease during service.  It also has not been shown 
to have been due to a service-connected disability.  
Accordingly, the Board concludes that hypertensive vascular 
disease was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for fatigue and energy loss, claimed 
as due to an undiagnosed illness, is denied. 

3.  Service connection for hair loss, claimed as due to an 
undiagnosed illness, is denied.

4.  Service connection for loss of appetite, claimed as due 
to an undiagnosed illness, is denied.  

5.  Service connection for a bilateral ankle disorder is 
denied.

6.  Service connection for hypertensive vascular disease is 
denied.


REMAND

Regarding the claim for a higher rating for a low back 
disorder, the Board notes that the report of an examination 
conducted by the VA in May 2005 reflects that the veteran 
reported that she had taken ten days of sick leave that month 
due to back pain, and had taken a week the previous month.  
The Board finds that the veteran has raised a claim for an 
extraschedular rating based on marked impairment with 
employment.  

The Court previously considered a case involving similar 
circumstances.  In Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court held that, where a veteran has testified 
that his service-connected disability has caused him to lose 
time from work, the VA must attempt to obtain employment 
records verifying the veteran's contentions or, at a minimum, 
advise the veteran of the importance of the records to his 
claim and inform him that he has the ultimate responsibility 
for obtaining and submitting such records.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim 
for an increased rating based on extra-schedular 
considerations, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran's 
employer and request information as to 
whether the veteran has lost time from 
work due to his service-connected back 
disorder.  If the RO is unable to obtain 
any information directly from the 
veteran's employer, the RO should send a 
letter to the veteran advising her of the 
relevance of such records to his claim, 
and of her responsibility to obtain and 
submit any attendance records or other 
evidence demonstrating that she has lost 
time from work due to his service-
connected disability.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether referral for 
consideration on an extra-schedular basis 
is warranted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


